DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office action is in response to the amendment filed 6 January 2022.  Claim 1 is cancelled.  Claims 2-21 are pending.
Examiner Notes
	Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by this Examiner.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 21 July 2021 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the IDS is being considered by this Examiner.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it refers to purported merits and/or speculative use of the invention by teaching “the storage system optimizes processing of the storage command” on lines 5-6.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
On page 1 of the specification, the status of parent application 16/448,714 should be updated as it has been issued as a U.S. patent.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-6, 8-10, 13-16 and 18-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Per claim 3, line 2, “the non-volatile memory storage locations that exceeds the predetermined criteria” lacks sufficient antecedent basis as claim 2 only provides teaching of identifying nonvolatile memory storage locations that have at least one operation parameter associated with the non-volatile memory storage locations, and determining whether a value of the at least one operation parameter exceeds a predetermined threshold value.  There is no prior teaching of determining whether a non-volatile memory storage location exceeds the predetermine threshold value, or predetermined criteria.  Also on line 2, “the predetermined criteria” lacks sufficient antecedent basis.
Per claim 4, line 3, “the predetermined criteria” lacks sufficient antecedent basis.
Per claim 5, line 5, “the throttling value” lacks sufficient antecedent basis, and if this limitation is referring to the phrase “a throttling value for each non-volatile memory storage location of the plurality of non-volatile memory storage locations” in claim 4, then the instant claim should be dependent on claim 4 instead.  However, even with the recommended change, it would still be unclear which of the “a throttling value for each non-volatile memory storage location” is the claimed “the throttling value”.  Line 6, “the throttled command” is indefinite as line 4 of the instant claim teaches “throttling commands”.
Per claim 6, line 2, “the non-volatile memory storage locations that do not exceed the predetermined criteria” lacks sufficient antecedent basis.  Lines 2-3, “the predetermined criteria” lacks sufficient antecedent basis.  Line 5, “the predetermined criteria” lacks sufficient antecedent basis.  Also on line 5, “a third weighted function” is indefinite as line 3 of the instant claim already teaches “a third weighted function”, and it is unclear whether these are different third weight functions.
Per claim 8, line 3, “the number of free pages” lacks sufficient antecedent basis.  Line 4, “the power consumption” lacks sufficient antecedent basis.  Line 5, “the operating temperature” lacks sufficient antecedent basis.  Line 6, “the erase count” lacks sufficient antecedent basis.  Line 7, “the calculated throttling value” lacks sufficient antecedent basis, and if this limitation is referring to the phrase “calculating a throttling value for each non-volatile memory storage location of the plurality of non-volatile memory storage locations” in claim 4, then the instant claim should be dependent on claim 4 instead.  However, even with the recommended change, it would still be unclear which of the “a throttling value for each non-volatile memory storage location” is the claimed “the calculated throttling value”.
Per claim 10, line 3, “the number of free pages” lacks sufficient antecedent basis.  Line 4, “the power consumption” lacks sufficient antecedent basis.  Line 5, “the operating temperature” lacks sufficient antecedent basis.  Line 6, “the erase count” lacks sufficient antecedent basis.
Per claim 13, line 2, “the non-volatile memory storage locations that exceeds the predetermined criteria” lacks sufficient antecedent basis as claim 12 only provides teaching of identifying nonvolatile memory storage locations that have at least one operation parameter associated with the non-volatile memory storage locations, and determining whether a value of the at least one operation parameter exceeds a predetermined threshold value.  There is no prior teaching of determining whether a non-volatile memory storage location exceeds the predetermine threshold value, or predetermined criteria.  Also on line 2, “the predetermined criteria” lacks sufficient antecedent basis.
Per claim 14, line 3, “the predetermined criteria” lacks sufficient antecedent basis.
Per claim 15, line 5, “the throttling value” lacks sufficient antecedent basis, and if this limitation is referring to the phrase “a throttling value for each non-volatile memory storage location of the plurality of non-volatile memory storage locations” in claim 14, then the instant claim should be dependent on claim 14 instead.  However, even with the recommended change, it would still be unclear which of the “a throttling value for each non-volatile memory storage location” is the claimed “the throttling value”.  Line 6, “the throttled command” is indefinite as line 4 of the instant claim teaches “throttling commands”.
Per claim 16, line 2, “the non-volatile memory storage locations that do not exceed the predetermined criteria” lacks sufficient antecedent basis.  Lines 2-3, “the predetermined criteria” lacks sufficient antecedent basis.  Line 5, “the predetermined criteria” lacks sufficient antecedent basis.  Also on line 5, “a third weighted function” is indefinite as line 3 of the instant claim already teaches “a third weighted function”, and it is unclear whether these are different third weight functions.
Per claim 18, line 1, “the first weighted function” lacks sufficient antecedent basis.  Line 3, “the number of free pages” lacks sufficient antecedent basis.  Line 4, “the power consumption” lacks sufficient antecedent basis.  Line 5, “the operating temperature” lacks sufficient antecedent basis.  Line 6, “the erase count” lacks sufficient antecedent basis.  Line 7, “the calculated throttling value” lacks sufficient antecedent basis, and if this limitation is referring to the phrase “calculating a throttling value for each non-volatile memory storage location of the plurality of non-volatile memory storage locations” in claim 14, then the instant claim should be dependent on claim 14 instead.  However, even with the recommended change, claim 14 does not provide sufficient antecedent basis for “the first weighted function” on line 1 of the instant claim, and it would still be unclear which of the “a throttling value for each non-volatile memory storage location” is the claimed “the calculated throttling value”.  Furthermore, on lines 4, 5 and 6, “the non-volatile memory storage locations” is indefinite as claim 12 teaches “a plurality of non-volatile memory storage locations” on line 3, and “identifying a plurality of non-volatile memory storage locations … that have at least one operation parameter.  These two sets of storage locations are not necessarily identical.
Per claim 20, line 1, “the third weighted function” is indefinite as claim 16 teaches two separate instances of “a third weighted function”.  Line 3, “the number of free pages” lacks sufficient antecedent basis.  Line 4, “the power consumption” lacks sufficient antecedent basis.  Line 5, “the operating temperature” lacks sufficient antecedent basis.  Line 6, “the erase count” lacks sufficient antecedent basis.  Furthermore, on lines 4, 5 and 6, “the non-volatile memory storage locations” is indefinite as claim 12 teaches “a plurality of non-volatile memory storage locations” on line 3, and “identifying a plurality of non-volatile memory storage locations … that have at least one operation parameter.  These two sets of storage locations are not necessarily identical.
Per claim 21, lines 1-2, “the non-volatile memory storage locations” is indefinite as claim 12 teaches “a plurality of non-volatile memory storage locations” on line 3, and “identifying a plurality of non-volatile memory storage locations … that have at least one operation parameter.  These two sets of storage locations are not necessarily identical.
	All dependent claims are rejected as inheriting the same deficiencies as the claims they depend from.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2, 7, 11-12 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rangarajan et al. [US 20160342328 A1] (hereinafter “Rangarajan”).
	Independent Claims:
Per claim 12, Rangarajan teaches device (see Fig. 1, Controller 104 and Storage Devices 104 1-n can be collectively viewed as a device for carrying out the data storage operations of Rangarajan’s storage system) for dynamically optimizing processing of a command within a storage system (see Fig. 1 and paragraph [0028], lines 2-3, the combination of controller 104, storage devices 104 1-n and cooling units 130 may be collectively viewed as a storage system), comprising:
a plurality of non-volatile memory storage locations for storing data (storage devices 104 1-n, also see paragraph [0028], liens 1-4 for hard disk drives, SSD, etc);
a memory for storing one or more internal operation parameters for each of the non-volatile memory storage locations (see Fig. 1, sensed data buffer 122, also see paragraph [0034], lines 6-8, temperature data is stored in the sensed data buffer 122); and
a controller (see Fig. 1, throttling engine 132 may be viewed as a controller for performing the specific functions set forth below, while controller 104 may also be viewed as the claimed controller as it comprises throttling engine 132) configured to:
identify a plurality of non-volatile memory storage locations of the storage system that have at least one operation parameter associated with the plurality of non-volatile memory storage locations (see paragraphs [0035]-[0036], the throttling engine 132 processes the sensed data in the sensed data buffer 122, each storage device 104 has corresponding sensed temperature data, see paragraph [0019], lines 11-12),
for each identified plurality of non-volatile memory storage locations, determine whether a value of the at least one operation parameter exceeds a predetermined threshold value, wherein the value is representative of operation effects of the storage system on a corresponding storage location of the identified plurality of non-volatile memory storage locations (see paragraphs [0035]-[0036], the throttling engine 132 processes the sensed data in the sensed data buffer 122 to determine if any of the storage devices 104 exceeds a temperature threshold; also see paragraph [0002], prolonged exposure to high temperatures may result in failure in storage devices), and
during operation of the storage system, throttle execution of the command to access a storage location of the identified plurality of non-volatile memory storage locations that has the value determined to exceed the predetermined threshold value (see paragraphs [0035]-[0036], the throttling engine 132 performs command throttling on any storage device 104 determined to exceed the temperature threshold) by a throttle amount determined to mitigate an effect of the value exceeding the predetermined threshold value (see paragraph [0023], perform throttling by reducing a rate at the which the commands are processed … delay the transmission of the host commands.  The rate reduction or delay value to be determined by the algorithm of the throttling engine 132).
Per claim 2, the claim is the method claim corresponding to the device claim 12, and is rejected on the same grounds mutatis mutandis.
	Dependent Claims:
	Per claim 7, Rangarajan further teaches the at least one operation parameter comprises erase count, amount of current power consumption, current or average operating temperature, and amount of fragmentation (at least current operating temperature is included as Rangarajan’s operation parameter, see paragraphs [0035]-[0036]).
	Per claim 11, Rangarajan further teaches the storage system is a solid-state drive and the nonvolatile memory storage locations are non-volatile memory devices (see Fig. 1 and paragraph [0028], lines 2-5, the storage system that is construed as the combination of controller 104, storage devices 104 1-n and cooling units 130 may be collectively viewed as SSD drive and each storage device 104 may be a SSD device).
	Per claim 17, Rangarajan further teaches the at least one operation parameter comprises erase count, amount of current power consumption, current or average operating temperature, and amount of fragmentation (at least current operating temperature is included as Rangarajan’s operation parameter, see paragraphs [0035]-[0036]).
Allowable Subject Matter
Claims 3-6, 8-10, 13-16 and 18-21 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Per claim 3, the cited prior art fails to teach or sufficiently suggest: ranking the non-volatile memory storage locations that exceeds the predetermined criteria according to a first weighted function.
Per claims 4-6 and 8-10, the claims are dependent on claim 3 and as such are allowable subject matter for at least the same reasons.
Per claim 13, the cited prior art fails to teach or sufficiently suggest: the controller is further configured to: rank the non-volatile memory storage locations that exceeds the predetermined criteria according to a first weighted function.
Per claim 14, the cited prior art fails to teach or sufficiently suggest that the throttling value for each non-volatile memory storage locations is calculated by a second weighted function.
Per claim 15, the cited prior art fails to teach or sufficiently suggest: selecting a highest ranked non-volatile memory storage location based on the first weighted function; throttle commands to the highest ranked non-volatile memory storage location based on the throttling value; and write data associated with the throttled command to the highest ranked non-volatile memory storage location based on the first weighted function.
Per claim 16, the cited prior art fails to teach or sufficiently suggest: the controller is further configured to rank the non-volatile memory storage locations that do not exceed the predetermined criteria according to a third weighted function; write data associated with a command to a highest ranked non-volatile memory storage location that do not exceed the predetermined criteria according to a third weighted function.
Per claims 18-19 and 21, the claims are dependent on claim 14 and as such are allowable subject matter for at least the same reasons.
Per claim 20, the claim is dependent on claim 16 and as such is allowable subject matter for at least the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN X GU whose telephone number is (571)272-0703.  The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAWN X GU/
Primary Examiner
Art Unit 2138

1 September 2022